Exhibit 10.4

Execution Copy

HARLEY-DAVIDSON MOTORCYCLE TRUST 2007-3

$120,000,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-1

$65,000,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-2a

$120,000,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-2b

$230,000,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-3

$174,660,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-4

$50,832,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS B

$21,508,000 MOTORCYCLE CONTRACT BACKED NOTES, CLASS C

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

Trust Depositor

HARLEY-DAVIDSON CREDIT CORP.

Seller and Servicer

UNDERWRITING AGREEMENT

August 23, 2007

J.P. Morgan Securities Inc.

Citigroup Global Markets Inc.

ABN AMRO Incorporated

BNP Paribas Securities Corp.

Wachovia Capital Markets, LLC

c/o J.P. Morgan Securities Inc.

270 Park Avenue, 10th Floor

New York, NY 10017

Ladies and Gentlemen:

Harley-Davidson Customer Funding Corp., a Nevada corporation (the “Trust
Depositor”) and a wholly-owned subsidiary of Harley-Davidson Credit Corp., a
Nevada corporation (“Harley-Davidson”), proposes to cause Harley-Davidson
Motorcycle Trust 2007-3 (the “Trust”) to issue and sell to you (the
“Underwriters”) $120,000,000 principal amount of its 5.59420% Motorcycle
Contract Backed Notes, Class A-1 (the “Class A-1 Notes”), $65,000,000 principal
amount of its 5.34% Motorcycle Contract Backed Notes, Class A-2a (the “Class
A-2a Notes”), $120,000,000 principal amount of its 1-month LIBOR + 0.25%
Motorcycle Contract Backed Notes, Class A-2b (the “Class A-2b Notes”),
$230,000,000 principal amount of its 1-month LIBOR + 0.35% Motorcycle Contract
Backed Notes, Class A-3 (the “Class A-3 Notes”), $174,660,000 principal amount
of its 5.52% Motorcycle Contract Backed Notes, Class A-4 (the “Class A-4 Notes”
and, together with the Class A-1 Notes, the Class A-2a Notes, the Class A-2b
Notes and the Class A-3 Notes, the “Class A Notes”), $50,832,000 principal
amount of its 6.04%


--------------------------------------------------------------------------------


Motorcycle Contract Backed Notes, Class B (the “Class B Notes”) and $21,508,000
principal amount of its 6.91% Motorcycle Contract Backed Notes, Class C (the
“Class C Notes” and, together with the Class A Notes and the Class B Notes, the
“Notes”).  The assets of the Trust will include a pool of motorcycle conditional
sales contracts (the “Contracts”) relating to motorcycles manufactured by one or
more subsidiaries of Harley-Davidson, Inc. (including Buell Motorcycle Company,
LLC (“Buell”), a wholly-owned subsidiary of Harley-Davidson, Inc.), and certain
other motorcycle manufacturers, certain monies received thereon after August 12,
2007 (the “Cutoff Date”), all insurance proceeds and liquidation proceeds with
respect thereto, security interests in the motorcycles financed thereby, the
related Contracts files, the Trust Accounts, proceeds of the foregoing, certain
rights with respect to funds on deposit from time to time in the Reserve Fund,
the Yield Supplement Account and certain other property.  The Contracts will be
serviced for the Trust by Harley-Davidson.  The Notes will be issued pursuant to
the Indenture to be dated as of August 15, 2007 (as amended and supplemented
from time to time, the “Indenture”) between the Trust and The Bank of New York
Trust Company, N.A., as indenture trustee (the “Indenture Trustee”).  The Notes
will be secured by the assets of the Trust pursuant to the Indenture.  The Notes
are hereinafter referred to as the “Offered Securities”.

A certificate (the “Certificate”) will be issued pursuant to a Trust Agreement
dated as of August 1, 2007 (as amended and supplemented from time to time, the
“Trust Agreement”), between the Trust Depositor and Wilmington Trust Company, as
owner trustee (the “Owner Trustee”).  The Certificate will be retained by the
Trust Depositor and will not be offered pursuant to the Preliminary Prospectus
(as defined herein) or the Prospectus (as defined herein).

The Trust will acquire the Contracts from the Trust Depositor pursuant to a Sale
and Servicing Agreement to be dated as of August 15, 2007 (as amended and
supplemented from time to time, the “Sale and Servicing Agreement”), among the
Trust, the Trust Depositor, Harley-Davidson, as servicer, and The Bank of New
York Trust Company, N.A., as Indenture Trustee.  Harley-Davidson will also agree
to perform certain administrative functions on behalf of the Trust pursuant to
an Administration Agreement to be dated as of August 15, 2007 (as amended and
supplemented from time to time, the “Administration Agreement”) among
Harley-Davidson, as administrator, the Trust and the Indenture Trustee.  The
Trust Depositor will acquire the Contracts from Harley-Davidson on the Closing
Date (as defined herein) pursuant to a Transfer and Sale Agreement to be dated
as of August 15, 2007 (as amended and supplemented from time to time, the
“Transfer and Sale Agreement”) among the Trust Depositor, as purchaser, and
Harley-Davidson, as seller.  All of the assets conveyed to the Trust pursuant to
the Sale and Servicing Agreement are referred to herein as the “Trust
Property”.  Capitalized terms that are used and not otherwise defined herein
shall have the respective meanings assigned thereto in the Sale and Servicing
Agreement.

In connection with the issuance of the Class A-2b and Class A-3 Notes, the Trust
will enter into an ISDA Master Agreement (including the Schedule thereto), to be
dated as of the Closing Date (the “ISDA Master Agreement”), between the Trust
and JPMorgan Chase Bank, National Association (the “Swap Counterparty”) and
confirmations of interest rate swap transactions relating to the Class A-2b and
Class A-3 Notes, respectively, to be dated as of the Closing Date (the
“Confirmations” and together with the ISDA Master Agreement, the “Swap
Agreement”), between the Trust and the Swap Counterparty.

2


--------------------------------------------------------------------------------


In connection with the sale of the Offered Securities, the Trust Depositor and
Harley-Davidson will prepare a Prospectus Supplement to be dated August 23, 2007
which will supplement the Base Prospectus dated as of August 22, 2007.  The
Prospectus sets forth certain information concerning the Trust Depositor,
Harley-Davidson, the Trust and the Offered Securities.  The Trust Depositor and
Harley-Davidson hereby confirm that they have authorized the use of the
Prospectus, and any amendment or supplement thereto, in connection with the
offer and sale of the Offered Securities by the Underwriters.  Unless stated to
the contrary, all references herein to the Prospectus are to the Prospectus as
defined herein and are not meant to include any amendment or supplement thereto.

At or prior to the time when sales to purchasers of the Offered Securities were
first made to investors by the Underwriters, which was approximately 4:50 p.m.
on August 23, 2007 (the “Time of Sale”), the Trust Depositor and Harley-Davidson
had prepared the following information (collectively, the “Time of Sale
Information”): the preliminary prospectus supplement dated August 22, 2007 (the
“Preliminary Prospectus Supplement”) to the base prospectus dated August 22,
2007 (the “Preliminary Base Prospectus”) (together, along with information
referred to under the caption “Appendix A—Static Pool Information” therein
regardless of whether it is deemed a part of the Registration Statement or
Prospectus, the “Preliminary Prospectus”).  If, subsequent to the Time of Sale
and prior to the Closing Date, such information included an untrue statement of
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and as a result investors in the Offered Securities may
terminate their prior “Contracts of Sale” (within the meaning of Rule 159 under
the Securities Act of 1933, as amended (the “Act”)) for any Offered Securities
and the Underwriters enter into new Contracts of Sale with investors in the
Offered Securities, then “Time of Sale Information” will refer to the
information conveyed to investors at the time of entry into the first such new
Contract of Sale, in an amended Preliminary Prospectus approved by the Trust
Depositor, Harley-Davidson and the Underwriters that corrects such material
misstatements or omissions (a “Corrected Prospectus”) and “Time of Sale” will
refer to the time and date on which such new Contracts of Sale were entered
into.

1.                                       Representations and Warranties of
Harley-Davidson and the Trust Depositor.  Harley-Davidson and the Trust
Depositor jointly and severally represent and warrant to each Underwriter as set
forth below in this Section 1:

(a)                                  A registration statement on Form S-3 (No.
333-124935) relating to asset backed notes, including the Offered Securities,
has been filed by the Trust Depositor with the Securities and Exchange
Commission (the “Commission”) and has become effective within the three years
prior to the Closing Date, has been amended by various post-effective
amendments, the last of which is Post-Effective Amendment No. 2 that became
effective on April 13, 2006, and is still effective as of the date hereof under
the Act.

The Trust Depositor proposes to file with the Commission pursuant to Rule 424(b)
of the rules and regulations of the Commission under the Act (the “Rules and
Regulations”) a prospectus supplement dated August 23, 2007 (together with
information referred to under the caption “Appendix A – Static Pool Information”

3


--------------------------------------------------------------------------------


therein regardless of whether it is deemed a part of the Registration Statement
or Prospectus, the “Prospectus Supplement”) to the prospectus dated August 22,
2007 (the “Base Prospectus”), relating to the Offered Securities and the method
of distribution thereof.  Such registration statement, including exhibits
thereto, and such prospectus, as amended or supplemented to the date hereof, and
as further supplemented by the Prospectus Supplement, are hereinafter referred
to as the “Registration Statement” and the “Prospectus,” respectively.  Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall include, without limitation, any document filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Base Prospectus and
the Prospectus Supplement, as the case may be, deemed to be incorporated therein
pursuant to the Act.

The conditions to the use of a registration statement on Form S-3 under the Act
have been satisfied.  The Trust Depositor has filed the Preliminary Prospectus
and it has done so within the applicable period of time required under the Act
and the Rules and Regulations.

(b)                                 The Registration Statement, at the time it
became effective, any post-effective amendment thereto, at the time it became
effective, the Preliminary Prospectus, as of its date, and the Prospectus, as of
the date of the Prospectus Supplement, complied and on the Closing Date will
comply in all material respects with the applicable requirements of the Act and
the Rules and Regulations and the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), and the rules and regulations of the Commission
thereunder.

The Registration Statement, as of the most recent effective date as to each part
of the Registration Statement and any amendment thereto pursuant to Rule
430B(f)(2) under the Act, did not include any untrue statement of a material
fact and did not omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

The Preliminary Prospectus, as of its date and as of the Time of Sale, did not
contain an untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

The Prospectus, as of the date of the Prospectus Supplement and as of the
Closing Date, does not and will not contain any untrue statement of a material
fact and did not and will not omit to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

The representations and warranties in the three preceding paragraphs do not
apply to (i) that part of the Registration Statement which shall constitute the
Statement of Eligibility and Qualification (Form T-1) of the Indenture Trustee
under the

4


--------------------------------------------------------------------------------


Trust Indenture Act or (ii) information contained in or omitted from the
Registration Statement, the Preliminary Prospectus or the Prospectus (or any
supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Trust Depositor by any Underwriter through J.P.
Morgan Securities Inc. specifically for use in connection with preparation of
the Registration Statement, the Preliminary Prospectus or the Prospectus (or any
supplement thereto), it being agreed that the only such information consists of
the statements in the second and third paragraphs (concerning initial offering
prices, concessions and reallowances) and in the fourth and fifth paragraphs
(concerning overallotment, stabilizing transactions and syndicate covering
transactions) under the heading “Underwriting” in the Preliminary Prospectus
Supplement and the Prospectus Supplement (such information, the “Underwriter
Information”).

The documents incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Prospectus, when they became effective under the
Act or were filed with the Commission under the Exchange Act, as the case may
be, conformed in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder; and any further documents so filed and incorporated by reference in
the Registration Statement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder.

Since the respective dates as of which information is given in the Preliminary
Prospectus there has not been any material adverse change, or any development
involving a prospective material adverse change, in or affecting the condition,
financial or otherwise, earnings, business or operations of the Trust Depositor
or Harley-Davidson, and their respective subsidiaries, taken as a whole, except
as set forth in the Preliminary Prospectus.

The Indenture has been qualified under the Trust Indenture Act.

(c)                                  The Time of Sale Information, at the Time
of Sale, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that neither the Trust Depositor nor
Harley-Davidson makes any representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with the
Underwriter Information.  As of the Time of Sale, the Trust Depositor was not
and as of the Closing Date is not, an “ineligible issuer,” as defined in Rule
405 under the Act.

(d)                                 [Reserved].

(e)                                  [Reserved].

5


--------------------------------------------------------------------------------


(f)                                    Neither the Trust Depositor nor the Trust
is, and neither the issuance and sale of the Offered Securities nor the
activities of the Trust pursuant to the Indenture or the Trust Agreement will
cause the Trust Depositor or the Trust to be, an “investment company” or under
the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

(g)                                 This Agreement has been duly authorized,
executed and delivered by Harley-Davidson and the Trust Depositor.

(h)                                 None of Harley-Davidson, the Trust
Depositor, any of their Affiliates or anyone acting on behalf of
Harley-Davidson, the Trust Depositor or any of their Affiliates has taken any
action that would require qualification of the Trust Agreement under the Trust
Indenture Act or registration of the Trust Depositor under the Investment
Company Act, nor will Harley-Davidson, the Trust Depositor or any of their
Affiliates act, nor have they authorized or will they authorize any person to
act, in such manner.

(i)                                     Neither the Trust Depositor nor
Harley-Davidson is in violation of any provision of any existing law or
regulation or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan agreement, note, lease or other instrument to which it is a
party or by which it is bound or to which any of its property is subject, which
violations or defaults separately or in the aggregate would have a material
adverse effect on the Trust Depositor, Harley-Davidson or the Trust.

(j)                                     Neither the issuance and sale of the
Offered Securities, nor the execution and delivery by the Trust Depositor or
Harley-Davidson of this Agreement, the Offered Securities, the Sale and
Servicing Agreement, the Transfer and Sale Agreement, the Trust Agreement, the
Administration Agreement, the Lockbox Agreement or the Indenture, nor the
incurrence by the Trust Depositor or Harley-Davidson of the obligations herein
and therein set forth, nor the consummation of the transactions contemplated
hereunder or thereunder, nor the fulfillment of the terms hereof or thereof does
or will (i) violate any existing law or regulation, applicable to it or its
properties or by which it or its properties are or may be bound or affected,
(ii) conflict with, or result in a breach of, or constitute a default under, any
material indenture, contract, agreement, deed, lease, mortgage or instrument to
which it is a party or by which it or its properties are bound or (iii) result
in the creation or imposition of any lien upon any of its property or assets,
except for those encumbrances created under the Transfer and Sale Agreement, the
Sale and Servicing Agreement, the Trust Agreement or the Indenture.

(k)                                  All consents, approvals, authorizations,
orders, filings, registrations or qualifications of or with any court or any
other governmental agency, board, commission, authority, official or body
required in connection with the execution and delivery by the Trust Depositor
and Harley-Davidson of this Agreement, the

6


--------------------------------------------------------------------------------


Offered Securities, the Sale and Servicing Agreement, the Transfer and Sale
Agreement, the Trust Agreement, the Administration Agreement, the Indenture or
the Lockbox Agreement, or to the consummation of the transactions contemplated
hereunder and thereunder, or to the fulfillment of the terms hereof and thereof,
have been or will have been obtained on or before the Closing Date.

(l)                                     All actions required to be taken by the
Trust Depositor and Harley-Davidson as a condition to the offer and sale of the
Offered Securities as described herein or the consummation of any of the
transactions described in the Preliminary Prospectus and the Prospectus have
been or, prior to the Closing Date, will be taken.

(m)                               The representations and warranties of each of
the Trust Depositor and Harley-Davidson in (or incorporated in) the Sale and
Servicing Agreement, the Transfer and Sale Agreement, the Trust Agreement, the
Indenture, the Administration Agreement and the Lockbox Agreement, and made in
any Officer’s Certificate of the Trust Depositor or Harley-Davidson delivered
pursuant to the Sale and Servicing Agreement, the Indenture and the Transfer and
Sale Agreement will be true and correct at the time made and on and as of the
Closing Date as if set forth herein.

(n)                                 The Contracts conveyed to the Trust had
aggregate outstanding balances determined as of the Cutoff Date in the amount
set forth in the Preliminary Prospectus and the Prospectus.

(o)                                 Each of the Trust Depositor and
Harley-Davidson agrees it shall not grant, assign, pledge or transfer to any
Person a security interest in, or any other right, title or interest in, the
Contracts, except as provided in the Sale and Servicing Agreement, the Trust
Agreement, the Indenture and the Transfer and Sale Agreement and each agrees to
take all action necessary in order to maintain the security interest in the
Contracts granted pursuant to the Sale and Servicing Agreement, the Trust
Agreement, the Indenture and the Transfer and Sale Agreement.

(p)                                 There are no actions, proceedings or
investigations pending, or to the best knowledge of either the Trust Depositor
or Harley-Davidson, threatened against the Trust Depositor or Harley-Davidson
before any court or before any governmental authority of arbitration board or
tribunal which, if adversely determined, could materially and adversely affect,
either in the individual or in the aggregate, the financial position, business,
operations or prospects of the Trust Depositor or Harley-Davidson.

(q)                                 For Illinois income, franchise and excise
tax purposes, under the provisions of Illinois law as of the Closing Date, the
Trust will not be classified as an association taxable as a corporation.

7


--------------------------------------------------------------------------------


(r)                                    Under generally accepted accounting
principles, Harley-Davidson will report its transfer of the Contracts to the
Trust Depositor pursuant to the Transfer and Sale Agreement as a sale of the
Contracts.

2.                                       Representations and Warranties of the
Underwriters.  Each Underwriter, severally and not jointly, represents and
warrants to, and agrees with, the Trust Depositor that:

(a)                                  It has only communicated or caused to be
communicated and it will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the Financial Services and Markets Act 2000 of the United Kingdom
(“FSMA”)) received by it in connection with the issue or sale of any Offered
Securities in circumstances in which Section 21(1) of the FSMA does not apply to
the Trust.

(b)                                 It has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to any Offered Securities in, from or otherwise involving the United
Kingdom.

3.                                       Purchase and Sale.  Subject to the
terms and conditions and in reliance upon the representations and warranties
herein set forth, the Trust Depositor agrees to cause the Trust to sell to each
Underwriter, and each Underwriter agrees, severally and not jointly, to purchase
from the Trust, each of the Offered Securities in the principal amounts and at
the purchase prices set forth opposite its name in Schedule I hereto.

4.                                       Delivery and Payment.  Delivery of and
payment for the Offered Securities shall be made at the office of Winston &
Strawn LLP, 35 Wacker Drive, Chicago, Illinois, at 10:00 A.M., Chicago time, on
August 30, 2007, or such later date (not later than September 13, 2007) as the
Underwriters shall designate, which date and time may be postponed by agreement
among the Underwriters and the Trust Depositor (such date and time of delivery
and payment for the Offered Securities being herein called the “Closing Date”).

Each class of the Offered Securities will be represented initially by one or
more definitive global certificates in registered form which will be deposited
by or on behalf of the Trust with The Depository Trust Company (“DTC”) or, on
DTC’s behalf, with DTC’s designated nominee or custodian and duly endorsed to
DTC or in blank by an effective endorsement.  The Trust will transfer the
Offered Securities in book-entry form to the account of each Underwriter,
against payment by the Underwriters of the purchase price therefor by wire
transfer payable to the order of Harley-Davidson in federal (same day) funds (to
such account or accounts as Harley-Davidson shall designate), by causing DTC to
credit the Offered Securities to the account of each Underwriter at DTC. 
Harley-Davidson will cause the global certificates referred to above to be made
available to the Underwriters for checking at least 24 hours prior to the
Closing Date at the office of DTC or its designated custodian.

5.                                       Offering by the Underwriters.  It is
understood that the several Underwriters propose to offer the Offered Securities
for sale to the public (which may include selected dealers), as set forth in the
Prospectus.

8


--------------------------------------------------------------------------------


6.                                       Agreements.  The Trust Depositor and
Harley-Davidson, jointly and severally, agree with the Underwriters that:

(a)                                  Prior to the termination of the offering of
the Offered Securities, the Trust Depositor will not file any amendment to the
Registration Statement or any amendment, supplement or revision to either the
Preliminary Prospectus or to the Prospectus, unless the Trust Depositor has
furnished you a copy for your review prior to such proposed filing or use, as
the case may be, and will not file or use any such document to which you shall
reasonably object.  Subject to the foregoing sentence, the Trust Depositor will
effect the filings required under Rule 424(b) under the Act in the manner and
within the time period required by Rule 424(b) (without reliance on Rule
424(b)(8)), and will provide evidence satisfactory to you of such timely filing.

(b)                                 During the period when a prospectus is
required by the Act or the Exchange Act to be delivered in connection with sales
of the Offered Securities (the “Prospectus Delivery Period”), Harley-Davidson
will notify you promptly, and confirm the notice in writing, of (i) the
effectiveness of any post-effective amendment to the Registration Statement or
the filing of any supplement or amendment to the Prospectus, (ii) the receipt of
any comments from the Commission, (iii) any request by the Commission for any
amendment to the Registration Statement or any amendment or supplement to the
Prospectus or any document incorporated by reference therein or otherwise deemed
to be a part thereof or for additional information, (iv) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any Preliminary
Prospectus, or of the suspension of the qualification of the Offered Securities
for offering or sale in any jurisdiction, or of the initiation or threatening of
any proceedings for any of such purposes and (v) the happening of any event
which makes the Registration Statement or the Prospectus contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading.  Harley-Davidson will make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain as soon
as possible the lifting thereof.

(c)                                  If during the Prospectus Delivery Period
any event shall occur or condition shall exist as a result of which it is
necessary to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it shall be necessary during the Prospectus Delivery
Period to amend the Registration Statement or amend or supplement the Prospectus
in order to comply with the requirements of the Act or the Rules and
Regulations, Harley-Davidson will promptly notify you and will promptly prepare
and file with the Commission, subject to the review and approval provisions
afforded to you described in Section 6(a), such amendment or supplement as may
be necessary to correct such statement or omission or to make

9


--------------------------------------------------------------------------------


the Registration Statement, the Preliminary Prospectus or the Prospectus comply
with such requirements.  Harley-Davidson will use its best efforts to have such
amendment or new registration statement declared effective as soon as
practicable, and Harley-Davidson will furnish to the Underwriters, without
charge, such number of copies of such amendment or supplement as the
Underwriters may reasonably request.  Any such filing shall not operate as a
waiver or limitation of any right of any Underwriter hereunder.

(d)                                 Upon request, Harley-Davidson will deliver
to the Underwriters and counsel for the Underwriters, without charge,
photocopies of the signed Registration Statement at the time it originally
became effective (the “Original Registration Statement”) and of each amendment
thereto (including exhibits filed therewith) prior to the Closing Date.  The
copies of the Original Registration Statement and each amendment thereto
furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”), except to the extent
permitted by Regulation S-T under the Act.

(e)                                  Prior to the availability of the
Prospectus, Harley-Davidson will deliver to the Underwriters, without charge, as
many copies of the Preliminary Prospectus as the Underwriters may reasonably
request, and Harley-Davidson and the Trust Depositor hereby consent to the use
of such copies for purposes permitted by the Act.  Harley-Davidson will furnish
to the Underwriters, without charge, during the Prospectus Delivery Period, such
number of copies of the Prospectus as the Underwriters may reasonably request. 
The Prospectus and any amendments or supplements thereto furnished to the
Underwriters will be identical to any electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T under the Act.  Harley-Davidson will pay the expenses of printing
or other production of all documents relating to the offering.

(f)                                    The Trust Depositor will comply with the
Act and the Rules and Regulations, the Exchange Act and the rules and
regulations thereunder and the Trust Indenture Act and the rules and regulations
thereunder so as to permit the completion of the distribution of the Offered
Securities as contemplated in this Agreement, the Basic Documents, the
Registration Statement and the Prospectus.

(g)                                 The Trust Depositor will arrange for the
qualification of the Offered Securities for sale by the Underwriters under the
laws of such jurisdictions as the Underwriters may designate and will maintain
such qualifications in effect so long as required for the sale of the Offered
Securities.  The Trust Depositor will promptly advise the Underwriters of the
receipt by the Trust Depositor of any notification with respect to the
suspension of the qualification of the Offered Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

10


--------------------------------------------------------------------------------


(h)                                 The Trust Depositor and Harley-Davidson will
cooperate with the Underwriters and use their best efforts to permit the Offered
Securities to be eligible for clearance and settlement through DTC.

(i)                                     For a period from the date of this
Agreement until the retirement of the Offered Securities, the Servicer will
deliver to you the monthly servicing reports, the annual statements of
compliance, annual assessments of compliance with servicing criteria and
accountants’ attestations in respect of such assessments furnished to the
Indenture Trustee or the Owner Trustee pursuant to the Sale and Servicing
Agreement, the Indenture, the Trust Agreement or the Administration Agreement,
as soon as such statements and reports are furnished to the Indenture Trustee or
the Owner Trustee.

(j)                                     So long as any of the Offered Securities
is outstanding, Harley-Davidson will furnish to you (i) as soon as practicable
after the end of the fiscal year all documents required to be distributed to
holders of Offered Securities or filed with the Commission pursuant to the
Exchange Act or any order of the Commission thereunder and (ii) from time to
time, any other information concerning Harley-Davidson or the Trust Depositor
filed with any government or regulatory authority that is otherwise publicly
available, as you may reasonably request.

(k)                                  To the extent, if any, that the rating
provided with respect to the Offered Securities by Moody’s Investors Service,
Inc. (“Moody’s”) or Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, (“S&P” and together with Moody’s, the “Rating Agencies”)
is conditional upon the furnishing of documents or the taking of any actions by
the Trust Depositor, the Trust Depositor shall furnish such documents and take
such actions.

(l)                                     Until 30 days following the Closing
Date, neither the Trust Depositor nor any trust or other entity originated,
directly or indirectly, by the Trust Depositor or Harley-Davidson will, without
the prior written consent of the Underwriters, offer, sell or contract to sell,
or otherwise dispose of, directly or indirectly, or announce the offering of,
any asset-backed securities collateralized by motorcycle contracts originated in
the United States (other than the Offered Securities).

(m)                               The Trust Depositor will enter into the Trust
Agreement, Harley-Davidson will enter into the Administration Agreement, the
Trust Depositor, Harley-Davidson, the Indenture Trustee and the Trust will enter
into the Sale and Servicing Agreement and Harley-Davidson and the Trust
Depositor will enter into the Transfer and Sale Agreement on or prior to the
Closing Date.

(n)                                 In accordance with Section 11,
Harley-Davidson will cause any Trust Free Writing Prospectus (as defined in
Section 11 hereof) with respect to the Offered Securities to be filed with the
Commission to the extent required by Rule 433 under the Act.

(o)                                 [Reserved].

11


--------------------------------------------------------------------------------


(p)                                 [Reserved].

7.                                       Payment of Expenses, Etc.  If the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated pursuant to Section 13, the Trust Depositor will pay all expenses
incident to the performance of its obligations under this Agreement, including
(i) the printing and filing of the Registration Statement as originally filed
and of each amendment thereto, (ii) the printing of the Preliminary Prospectus,
the Prospectus and each amendment thereto, (iii) the fees of the Trustee and its
counsel, (iv) the preparation, issuance and delivery of the Offered Securities
to the Underwriters, (v) the fees and disbursements of the Trust Depositor’s
accountants, (vi) the qualification of the Offered Securities under securities
laws in accordance with the provisions of Section 6(g), including filing fees in
connection therewith, (vii) the printing and delivery to the Underwriters of
copies of the Registration Statement as originally filed and of each amendment
thereto, (viii) the printing and delivery to the Underwriters of copies of the
Preliminary Prospectus, the Prospectus and of each amendment thereto, (ix) the
printing and delivery to the Underwriters of copies of any blue sky or legal
investment survey prepared in connection with the Offered Securities, (x) any
fees charged by Rating Agencies for the rating of the Offered Securities and
(xi) the costs and expenses (including any damages or other amounts payable in
connection with legal and contractual liability) associated with reforming any
Contracts for Sale of the Offered Securities made by the Underwriters caused by
a Defective Prospectus or a breach of any representation in Section 1(b) or
Section 1(c).

8.                                       Conditions to the Obligation of the
Underwriters.  The obligation of the Underwriters to purchase the Offered
Securities shall be subject to the accuracy of the representations and
warranties on the part of the Trust Depositor and Harley-Davidson contained
herein at the date and time that this Agreement is executed and delivered by the
parties hereto (the “Execution Time”) and the Closing Date, to the accuracy of
the statements of the Trust Depositor and Harley-Davidson made in any
certificates pursuant to the provisions hereof, to the performance by the Trust
Depositor and Harley-Davidson of their respective obligations hereunder and to
the following additional conditions:

(a)                                  If the Registration Statement has not
become effective prior to the Execution Time, unless the Underwriters agree in
writing to a later time, the Registration Statement shall have become effective
not later than (i) 6:00 P.M. New York City time on the date of determination of
the public offering price, if such determination occurs at or prior to 3:00 P.M.
New York City time on such date or (ii) 12:00 noon New York City time on the
business day following the day on which the public offering price was
determined, if such determination occurs after 3:00 P.M. New York City time on
such date.

(b)                                 Each of the Preliminary Prospectus, the
Prospectus and any supplements thereto shall have been filed with the Commission
in the manner and within the applicable time period required under Rule 424(b)
under the Act (without reference to Rule 424(b)(8)) in accordance with the Rules
and Regulations and Section 6(a) hereof, and prior to the Closing Date, no stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been instituted or, to the
knowledge of the

12


--------------------------------------------------------------------------------


Trust Depositor or you, shall be contemplated by the Commission or by any
authority administering any state securities or blue sky law; and any requests
for additional information from the Commission with respect to the Registration
Statement shall have been complied with.

(c)                                  The Trust Depositor shall have furnished to
the Underwriters the opinions of Winston & Strawn LLP, counsel for the Trust
Depositor, and with respect to Nevada opinions, Hale Lane Peek Dennison and
Howard, special Nevada counsel, each dated the Closing Date and satisfactory in
form and substance to the Underwriters, to the effect that:

(i)  the Trust Depositor has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada, with full
corporate power and authority to own its properties and conduct its business as
described in the Preliminary Prospectus and the Prospectus, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of the State of Illinois;

(ii)  each of the Transfer and Sale Agreement, the Sale and Servicing Agreement
and the Trust Agreement have been duly authorized, executed and delivered by the
Trust Depositor, and constitutes a legal, valid and binding obligation of the
Trust Depositor enforceable against the Trust Depositor in accordance with its
terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect);

(iii)  this Agreement has been duly authorized, executed and delivered by the
Trust Depositor;

(iv)  the direction by the Trust Depositor to the Indenture Trustee to
authenticate the Notes has been duly authorized by the Trust Depositor and, when
the Notes have been duly executed and delivered by the Owner Trustee and when
authenticated by the Indenture Trustee in accordance with the Indenture and
delivered and paid for pursuant to this Agreement, the Notes will constitute
legal, valid and binding obligations of the Trust (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditor’s rights generally from time to time in effect)
and will be entitled to the benefits of the Indenture;

(v)  no consent, approval, authorization or order of, or filing with, any court
or governmental agency or body is required for the consummation of the
transactions contemplated herein or in the Transfer and Sale Agreement, the Sale
and Servicing Agreement, and the Indenture (collectively, the “Basic
Documents”), except such as may be required under the blue sky or securities
laws of any jurisdiction in connection with the purchase and sale of the Offered
Securities by the Underwriters, the filing of the UCC-1 financing statements
relating to the conveyance of the Contracts by Harley-Davidson to the Trust

13


--------------------------------------------------------------------------------


Depositor and of the Contracts and the other Trust Property by the Trust
Depositor to the Trust and by the Trust to the Indenture Trustee on behalf of
the Noteholders, and such other approvals (which shall be specified in such
opinion) as have been obtained and filings as have been made or are in the
process of being made;

(vi)  none of the sale of the Contracts by Harley-Davidson to the Trust
Depositor pursuant to the Transfer and Sale Agreement, the sale of the Trust
Property to the Trust pursuant to the Sale and Servicing Agreement, the pledge
of the Trust Property to the Indenture Trustee, the issue and sale of the Notes,
the execution and delivery of this Agreement, the Sale and Servicing Agreement,
the Transfer and Sale Agreement, the Trust Agreement or the Indenture, the
consummation of any other of the transactions herein or therein contemplated or
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or constitute a default under, any law binding on the
Trust Depositor or the charter or bylaws of the Trust Depositor or the terms of
any indenture or other agreement or instrument known to such counsel and to
which the Trust Depositor is a party or by which it is bound, or any judgment,
order or decree known to such counsel to be applicable to the Trust Depositor of
any court, regulatory body, administrative agency, governmental body or
arbitrator having jurisdiction over the Trust Depositor;

(vii)  there are no actions, proceedings or investigations pending or, to the
best of such counsel’s knowledge after due inquiry, threatened before any court,
administrative agency or other tribunal (A) asserting the invalidity of any of
the Basic Documents, (B) seeking to prevent the consummation of any of the
transactions contemplated by any of the Basic Documents or the execution and
delivery thereof or (C) that might materially and adversely affect the
performance by the Trust Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any Basic Document;

(viii)  to the best knowledge of such counsel and except as set forth in the
Preliminary Prospectus and the Prospectus, no default exists and no event has
occurred which, with notice, lapse of time or both, would constitute a default
in the due performance and observance of any term, covenant or condition of any
agreement to which the Trust Depositor is a party or by which it is bound, which
default is or would have a material adverse effect on the financial condition,
earnings, prospects, business or properties of the Trust Depositor, taken as a
whole;

(ix)   the provisions of the Transfer and Sale Agreement are effective to
transfer to the Trust Depositor all right, title and interest of Harley-Davidson
in and to the Contracts, and to the knowledge of such counsel, the other Trust
Property will be owned by the Trust Depositor free and clear of any Lien except
for the Lien of the Sale and Servicing Agreement and the Indenture;

14


--------------------------------------------------------------------------------


(x)   the provisions of the Sale and Servicing Agreement are effective to
transfer to the Trust all right, title and interest of the Trust Depositor in
and to the Collateral and the Contracts and to the knowledge of such counsel,
the other Collateral, will be owned by the Trust free and clear of any Lien
except for the Lien of the Indenture;

(xi)   the provisions of the Indenture are effective to create, in favor of the
Indenture Trustee for the benefit of the Noteholders as security for the Trust’s
obligations under the Notes, a valid security interest in the Contracts and that
portion of the other Collateral which is subject to Article 9 of the Illinois
Uniform Commercial Code (the “UCC Collateral”) and the proceeds thereof;

(xii)   the form UCC-1 financing statements naming (A) Harley-Davidson as seller
and the Trust Depositor as purchaser, (B) the Trust Depositor as seller and the
Trust as purchaser and (C) the Trust, as debtor, and the Indenture Trustee, as
secured party are in appropriate form for filing with the Secretary of State of
the State of Nevada; the interest of the Indenture Trustee in the Contracts and
the proceeds thereof and, to the extent that the filing of a financing statement
is effective to perfect an interest in the other Trust Property under Article 9
of the Nevada Uniform Commercial Code, the other Trust Property will be
perfected upon the filing of such financing statements in such filing offices;
and no other interest of any other purchaser from or creditor of
Harley-Davidson, the Trust Depositor or the Trust is equal or prior to the
interest of the Trustee in the Contracts and such other Trust Property;

(xiii)  the Contracts are “tangible chattel paper” under Article 9 of the
Illinois Uniform Commercial Code and the Nevada Uniform Commercial Code;

(xiv)  the Basic Documents conform in all material respects with the
descriptions thereof contained in the Preliminary Prospectus and the Prospectus;

(xv)   the statements in the Preliminary Base Prospectus and the Base Prospectus
under the headings “Risk Factors” and “Legal Aspects of the Contracts”, to the
extent they constitute matters of law or legal conclusions with respect thereto,
have been reviewed by such counsel and are correct in all material respects;

(xvi)  the statements contained in the Preliminary Base Prospectus and the Base
Prospectus under the headings “Description of the Notes and Indenture” and
“Information Regarding the Notes” and in the Preliminary Prospectus Supplement
and the Prospectus Supplement under the headings “Description of the Notes” and
“Certain Information Regarding the Notes”, insofar as such statements constitute
a summary of the Offered Securities and the Basic Documents, constitute a fair
summary of such documents;

(xvii)  the Indenture has been duly qualified under the Trust Indenture Act of
1939, as amended;

15


--------------------------------------------------------------------------------


(xviii)  the Indenture, the Sale and Servicing Agreement and the Administration
Agreement have been duly authorized and, when duly executed and delivered by the
Owner Trustee, will constitute the legal, valid and binding obligations of the
Trust, enforceable against the Trust in accordance with their terms, except (A)
the enforceability thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(xix)  the Trust Depositor is not, nor will the Trust Depositor become as a
result of the offer and sale of the Offered Securities as contemplated in the
Preliminary Prospectus, the Prospectus and the Basic Documents, an “investment
company” as defined in the Investment Company Act or a company “controlled by”
an “investment company” within the meaning of the Investment Company Act;

(xx)   to the best knowledge of such counsel, the Trust Depositor has obtained
all material licenses, permits and other governmental authorizations that are
necessary to the conduct of its business; such licenses, permits and other
governmental authorizations are in full force and effect, and the Trust
Depositor is in all material respects complying therewith; and the Trust
Depositor is otherwise in compliance with all laws, rules, regulations and
statutes of any jurisdiction to which it is subject, except where non-compliance
would not have a material adverse effect on the Trust Depositor;

(xxi)  all actions required to be taken, and all filings required to be made, by
the Trust Depositor or Harley-Davidson under the Act and the Exchange Act prior
to the sale of the Offered Securities have been duly taken or made;

(xxii)  to the best of such counsel’s knowledge and information, there are no
legal or governmental proceedings pending or threatened that are required to be
disclosed in the Registration Statement, other than those disclosed therein;

(xxiii)  to the best of such counsel’s knowledge and information, there are no
contracts, indentures, mortgages, loan agreements, notes, leases or other
instruments required to be described or referred to in the Registration
Statement or to be filed as exhibits thereto other than those described or
referred to therein or filed or incorporated by reference as exhibits thereto,
the descriptions thereof or references thereto are correct, and no default
exists in the due performance or observance of any material obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other instrument so described, referred to, filed
or incorporated by reference;

(xxiv)  the Registration Statement has become effective under the Act, any
required filings of the Preliminary Prospectus and the Prospectus, and any

16


--------------------------------------------------------------------------------


supplements thereto, pursuant to Rule 424(b) under the Act have been made in the
manner and within the time period required by Rule 424(b) (without reference to
Rule 424(b)(8)), and, to the best knowledge of such counsel, no stop order
suspending the effectiveness of the Registration Statement has been issued, and
no proceedings for that purpose have been instituted or are pending or
contemplated under the Act, and the Registration Statement, Preliminary
Prospectus and the Prospectus, and each amendment or supplement thereto, as of
their respective effective or issue dates, complied as to form in all material
respects with the requirements of the Act, the Exchange Act, the Trust Indenture
Act and the Rules and Regulations;

(xxv)  such counsel has examined the Registration Statement, the Time of Sale
Information and the Prospectus and nothing has come to such counsel’s attention
that would lead such counsel to believe that (a) the Registration Statement, at
the time it initially became effective, at the time Post-Effective Amendment No.
2 thereto became effective and at each deemed effective date with respect to the
Underwriters pursuant to Rule 430B(f)(2) under the Act, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (b) the Preliminary
Prospectus, at the Time of Sale, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or (c) the Prospectus, at the date
thereof and at the Closing Date, included or includes any untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (in each of clauses (a), (b) and (c), except for the
financial statements and related schedules or other financial or statistical
data included or incorporated by reference therein and that part of the
Registration Statement which shall constitute the Statement of Eligibility and
Qualification (Form T-1) of the Indenture Trustee under the Trust Indenture Act,
as to which such counsel will not be called upon to express a belief); and

(xxvi)  the Class A-1 Notes are “eligible securities” within the meaning of Rule
2a-7 of the Investment Company Act.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Illinois, the
State of New York, the State of Delaware or the United States, to the extent
such counsel deems proper and specifies in such opinion, upon the opinion of
other counsel of good standing whom such counsel believes to be reliable and who
are satisfactory to the Underwriters and (B) as to matters of fact, to the
extent such counsel deems proper, on certificates of responsible officers of the
Trust Depositor and public officials.

All references in this Section 8(c) to the Prospectus shall be deemed to include
any amendment or supplement thereto at the Closing Date.

17


--------------------------------------------------------------------------------


(d)                                 The Underwriters shall have received the
opinion of Linda J. Dunn, General Counsel for Harley-Davidson, dated the Closing
Date and satisfactory in form and substance to the Underwriters, to the effect
that:

(i)  Harley-Davidson has obtained all material licenses, permits and other
governmental authorizations that are necessary to the conduct of its business;
such licenses, permits and other governmental authorizations are in full force
and effect, and Harley-Davidson is in all material respects complying therewith
and Harley-Davidson is otherwise in compliance with all laws, rules, regulations
and statutes of any jurisdiction to which it is subject, except where
non-compliance would not have a material adverse effect on Harley-Davidson; and

(ii)  none of the execution and delivery of this Agreement or the Transfer and
Sale Agreement, the consummation of any of the transactions therein contemplated
or the fulfillment of the terms thereof will conflict with, result in a breach
or violation of, or constitute a default under, any law or the charter or bylaws
of Harley-Davidson or the terms of any indenture or other agreement or
instrument known to such counsel and to which Harley-Davidson or the Trust
Depositor is a party or by which it is bound or any judgment, order or decree
known to such counsel to be applicable to Harley-Davidson or the Trust Depositor
of any court, regulatory body, administrative agency, governmental body, or
arbitrator having jurisdiction over Harley-Davidson or the Trust Depositor.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Illinois or the
United States, to the extent such counsel deems proper and specifies in such
opinion, upon the opinion of other counsel of good standing whom such counsel
believes to be reliable and who are satisfactory to the Underwriters and (B) as
to matters of fact, to the extent such counsel deems proper, on certificates of
responsible officers of Harley-Davidson and public officials.

(e)                                  The Underwriters shall have received the
opinion of Winston & Strawn LLP, counsel for Harley-Davidson, dated the Closing
Date and satisfactory in form and substance to the Underwriters, to the effect
that:

(i)  Harley-Davidson has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada, with full
corporate power and authority to own its properties and conduct its business as
described in the Preliminary Prospectus and the Prospectus;

(ii)  this Agreement has been duly authorized, executed and delivered by
Harley-Davidson;

(iii)  the Sale and Servicing Agreement has been duly authorized, executed and
delivered by Harley-Davidson and constitutes a legal, valid and binding
obligation of Harley-Davidson, enforceable against Harley-Davidson in accordance
with its terms (subject, as to the enforcement of remedies, to

18


--------------------------------------------------------------------------------


applicable bankruptcy, reorganization, insolvency, moratorium, or other laws
affecting creditors’ rights generally from time to time in effect);

(iv)  the Transfer and Sale Agreement has been duly authorized, executed and
delivered by Harley-Davidson and constitutes a legal, valid and binding
obligation of Harley-Davidson, enforceable against Harley-Davidson in accordance
with its terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, or other laws affecting
creditors’ rights generally from time to time in effect);

(v)  no consent, approval, authorization or order of, or filing with, any court
or governmental agency or body is required for the consummation of the
transactions contemplated herein or in any Basic Document, except such as may be
required under the blue sky or securities laws of any jurisdiction in connection
with the purchase and sale of the Offered Securities by the Underwriters, the
filing of the UCC-1 financing statements relating to the conveyance of the
Contracts by Harley-Davidson to the Trust Depositor pursuant to the Transfer and
Sale Agreement and of the Contracts and other Trust Property to the Trust and of
the Contracts and other Trust Property to the Indenture Trustee for the benefit
of the Noteholders pursuant to the Sale and Servicing Agreement, the Trust
Agreement and the Indenture, and such other approvals (which shall be specified
in such opinion) as have been obtained and filings as have been made or are in
the process of being made; and

(vi)  none of the execution and delivery of this Agreement, the Sale and
Servicing Agreement, the Transfer and Sale Agreement, the consummation of any of
the transactions therein contemplated or the fulfillment of the terms thereof
will conflict with, result in a breach or violation of, or constitute a default
under, the charter or bylaws of Harley-Davidson.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of New York, the
State of Delaware, the State of Illinois or the United States, to the extent
such counsel deems proper and specifies in such opinion, upon the opinion of
other counsel of good standing whom such counsel believes to be reliable and who
are satisfactory to the Underwriters and (B) as to matters of fact, to the
extent such counsel deems proper, on certificates of responsible officers of
Harley-Davidson and public officials.

All references in this Section 8(e) to the Prospectus shall be deemed to include
any amendment or supplement thereto at the Closing Date.

(f)                                    The Underwriters shall have received an
opinion addressed to them from Winston & Strawn LLP, in its capacity as federal
tax counsel for the Trust Depositor, to the effect that the statements in the
Preliminary Prospectus and the Prospectus under the headings “Prospectus
Supplement Summary — Tax Status” and “Material Federal Income Tax Consequences”
accurately describe the material federal income tax consequences to holders of
the Offered Securities.

19


--------------------------------------------------------------------------------


Winston & Strawn LLP, in its capacity as special ERISA counsel to the Trust
Depositor, shall have delivered an opinion to the effect that the statements in
the Preliminary Prospectus and the Prospectus under the headings “Prospectus
Supplement Summary — ERISA Considerations” and “ERISA Considerations”, to the
extent that they constitute statements of matters of law or legal conclusions
with respect thereto, have been prepared or reviewed by such counsel and
accurately describe the material consequences to holders of the Offered
Securities under ERISA.

(g)                                 The Underwriters shall have received from
Sidley Austin LLP such opinion or opinions, dated the Closing Date, with respect
to the issuance and sale of the Offered Securities, the Preliminary Prospectus,
the Prospectus (as amended or supplemented at the Closing Date) and other
related matters as the Underwriters may reasonably require, and the Trust
Depositor shall have furnished to such counsel such documents as they request
for the purpose of enabling them to pass upon such matters.

(h)                                 The Underwriters shall have received an
opinion addressed to the Underwriters, the Trust Depositor and the Servicer of
Morris, James, Hitchens & Williams, counsel to Wilmington Trust Company (the
“Trust Company”) and special Delaware counsel for the Trust, dated the Closing
Date and satisfactory in form and substance to the Underwriters, to the effect
that:

(i)  the Trust has been duly organized and is validly existing in good standing
as a “statutory trust” within the meaning of the Delaware Statutory Trust Act,
12 Del. C. c.38;

(ii)  the Trust Company is a Delaware banking corporation, duly organized and
validly existing in good standing under the laws of the State of Delaware and
has all necessary power and authority to enter into, to deliver and perform its
obligations under the Trust Agreement and to act as the Owner Trustee and to
enter into, deliver and perform its obligations as Owner Trustee under each of
the other Transaction Documents to which the Trust or the Owner Trustee, as the
case may be, is a party;

(iii)  the execution, delivery and performance by the Trust of each of the
Transaction Documents to which it is a party (i) has been duly authorized by the
Trust Agreement, and (ii) does not require the consent or approval of, or the
giving of notice to, the registration with, or the taking of any other action in
respect of any governmental authority or agency of the United States federal
government or the State of Delaware regulating the banking and trust powers of
the Trust Company, other than the filing with the Secretary of State of a
certificate of trust pursuant to 12 Del. C. § 3810, which filing has been made. 
Upon the due execution and delivery of the Trust Agreement by the Trust Company,
the Trust Agreement duly authorizes the Trust Company, acting alone, to execute
and deliver, on behalf of the Trust, each of the Transaction Documents;

20


--------------------------------------------------------------------------------


(iv)  the Trust Agreement and each other Transaction Document to which the Trust
is a party have been duly authorized, executed and delivered by the Trust, and
the Trust Agreement and each such other Transaction Document to the extent
entered into by the Trust constitutes a legal, valid and binding obligation of
the Trust, enforceable against the Trust in accordance with the terms thereof. 
The Trust Agreement constitutes the legal, valid and binding obligation of the
Trust Company enforceable against the Trust Company in accordance with its
terms;

(v)  to the knowledge of such counsel, no litigation, investigation or
proceeding of or before any arbitrator, court, tribunal or governmental
authority is pending or threatened by or against the Trust or the Trust Company
(a) with respect to any of the Transaction Documents or any of the transactions
contemplated thereby, or (b) which if determined adversely against the Trust or
the Trust Company, as the case may be, individually or in the aggregate, would
materially and adversely affect the Trust Estate or the validity of, or the
right, power or authority of the Trust to enter into or perform its obligations
under, the Transaction Documents;

(vi)  to the knowledge of such counsel, there exist no liens affecting the
interests of the Trust in and to the Trust Estate resulting from acts or
omissions to act of or claims against the Trust, except liens created by the
Transaction Documents;

(vii)  neither the execution and delivery by the Trust Company or the Trust, as
the case may be, of the Transaction Documents, nor the fulfillment of or
compliance by the Trust Company or the Trust, as the case may be, with the
respective provisions thereof, conflicts with, or results in a breach of the
terms, conditions or provisions of, or constitutes a default under, or results
in a violation of, the charter or by-laws of the Trust Company, any law of the
State of Delaware or any federal law of the United States of America governing
the banking and trust powers of the Trust Company or, to the best knowledge of
such counsel, any agreement, indenture, instrument, order, judgment or decree to
which the Trust Company, the Trust or any of their respective properties is
subject;

(viii)  to the extent that Article 9 of the Delaware Uniform Commercial Code is
applicable (without regard to conflict of laws principles), and assuming that
the security interest in the Trust’s rights in the Contracts and the proceeds
thereof that may be perfected under the UCC solely by the filing of a financing
statement with the Secretary of State of Delaware (the “Trust Collateral”), has
been duly created and has attached, upon the filing of the Trust Financing
Statement with the Secretary of State of Delaware, the Indenture Trustee will
have a perfected security interest in all right, title and interest of the Trust
in the Trust Collateral;

(ix)  under 12 Del. C. § 3805(b), no creditor of the Certificateholder
(including creditors of the Trust Depositor, as the Certificateholder) shall
have

21


--------------------------------------------------------------------------------


any right to obtain possession of, or otherwise exercise legal or equitable
remedies with respect to, the property of the Trust; and

(x)  the Certificate has been duly authorized, executed and authenticated by the
Owner Trustee on behalf of the Trust and, when the Certificate has been issued
and delivered in accordance with the instructions of the Trust Depositor, the
Certificate will be validly issued and entitled to the benefits of the Trust
Agreement.

(i)                                     The Underwriters shall have received an
opinion addressed to the Underwriters and the Trust Depositor of Chapman and
Cutler LLP, counsel to The Bank of New York Trust Company, N.A. (the “Bank”),
dated the Closing Date and satisfactory in form and substance to the
Underwriters, to the effect that:

(i)  the Bank is duly organized and validly existing as a national banking
association under the laws of the United States of America;

(ii)  the Bank has the full corporate power to accept the office of Indenture
Trustee under the Indenture and to enter into and perform its obligations under
the Indenture and the Sale and Servicing Agreement;

(iii)  the execution and delivery of the Indenture, the Sale and Servicing
Agreement and the performance by the Bank of its obligations under the Indenture
and the Sale and Servicing Agreement have been duly authorized by all necessary
corporate action of the Bank and each has been duly executed and delivered by
the Bank;

(iv)  the Indenture and the Sale and Servicing Agreement constitute valid and
binding obligations of the Bank enforceable against the Bank in accordance with
their terms under the laws of the State of Illinois and the federal law of the
United States;

(v)  the execution and delivery by the Bank of the Indenture and the Sale and
Servicing Agreement do not require any consent, approval or authorization of, or
any registration or filing with, any Illinois or United States federal
governmental authority;

(vi)  each of the Notes has been duly authenticated by the Bank, as Indenture
Trustee;

(vii)  neither the consummation by the Bank of the transactions contemplated in
the Indenture or the Sale and Servicing Agreement nor the fulfillment of the
terms thereof by the Bank will conflict with, result in a breach or violation
of, or constitute a default under, any law or the charter, bylaws or other
organizational documents of the Bank, or the terms of any indenture or other
agreement or instrument and to which the Bank or any of its subsidiaries is a
party or by which it is bound, or any judgment, order or decree to be applicable
to the Bank or any of its subsidiaries of any court, regulatory body,
administrative

22


--------------------------------------------------------------------------------


agency, governmental body or arbitrator having jurisdiction over the Bank or any
of its subsidiaries;

(viii)  there is no action, suit or proceeding pending or threatened against the
Bank (as Indenture Trustee under the Indenture or in its individual capacity)
before or by any governmental authority that, if adversely decided, would
materially and adversely affect the ability of the Bank to perform its
obligations under the Indenture or the Sale and Servicing Agreement; and

(ix)  the execution and delivery by the Bank of, and the performance by the Bank
of its obligations under, the Indenture and the Sale and Servicing Agreement
will not subject any of the property or assets of the Trust, or any portion
thereof, to any lien created by or arising under the Bank that are unrelated to
the transactions contemplated in such Agreements.

(j)                                     The Underwriters shall have received
such opinions, addressed to the Underwriters and dated the Closing Date, as are
delivered to the Rating Agencies.

(k)                                  The Underwriters shall have received an
opinion from Winston & Strawn LLP, counsel for the Trust Depositor, dated the
Closing Date and satisfactory in form and substance to the Underwriters
regarding 1) the true-sale of the Contracts by Harley-Davidson to the Trust
Depositor and 2) the first priority perfected security interest of the Trust and
the pledge by the Trust of the Contracts and other Trust Property to the
Indenture Trustee for the benefit of the Noteholders.

(l)                                     The Underwriters shall have received an
opinion from Winston & Strawn LLP, counsel for the Trust Depositor, dated the
Closing Date and satisfactory in form and substance to the Underwriters
regarding substantive consolidation.

(m)                               The Underwriters shall have received an
opinion from Hale Lane Peek Dennison and Howard, special Nevada counsel to
Eaglemark Savings Bank, dated the Closing Date and reasonably satisfactory in
form and substance to the Underwriters regarding Eaglemark Savings Bank and
related matters.

(n)                                 The Underwriters shall have received a
certificate dated the Closing Date of any of the Chairman of the Board, the
President, the Executive Vice President, any Vice President, the Treasurer, any
Assistant Treasurer, the principal financial officer or the principal accounting
officer of the Trust Depositor in which such officer shall state that, to the
best of his or her knowledge after reasonable investigation:

(i)  the representations and warranties of the Trust Depositor contained in this
Agreement and the Basic Documents are true and correct;

23


--------------------------------------------------------------------------------


(ii)  the Trust Depositor has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied under such agreements at or
prior to the Closing Date;

(iii)  since the date of the Preliminary Prospectus, no material adverse change,
or any development involving a prospective material adverse change, in or
affecting particularly the business or properties of the Trust Depositor has
occurred; and

(iv)  no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or are
contemplated by the Commission.

(o)                                 The Underwriters shall have received a
certificate dated the Closing Date of any of the Chairman of the Board, the
President, the Executive Vice President, any Vice President, the Treasurer, any
Assistant Treasurer, the principal financial officer or the principal accounting
officer of Harley-Davidson in which such officer shall state that, to the best
of his or her knowledge after reasonable investigation:

(i)  the representations and warranties of Harley-Davidson contained in this
Agreement and the Basic Documents are true and correct;

(ii)  Harley-Davidson has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied under such agreements at or
prior to the Closing Date;

(iii)  since the date of the most recent financial information included in the
Preliminary Prospectus, no material adverse change, or any development involving
a prospective material adverse change, in or affecting particularly the business
or properties of Harley-Davidson has occurred; and

(iv)  no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or are
contemplated by the Commission.

(p)                                 The Underwriters shall have received
evidence satisfactory to them that, on or before the Closing Date, UCC-1
financing statements have been or are being filed in the offices of the
Secretary of State of the State of Nevada and the Secretary of State of the
State of Delaware reflecting the sale of the Contracts by Harley-Davidson to the
Trust Depositor and of the Contracts and other Trust Property by the Trust
Depositor to the Trust and the pledge by the Trust of the contracts and other
Trust Property to the Indenture Trustee for the benefit of the Noteholders.

(q)                                 At or prior to the Time of Sale and at the
Closing Date, Ernst & Young LLP shall have furnished to the Underwriters a
letter or letters, dated respectively as of the date of the Time of Sale and as
of the Closing Date, substantially in the

24


--------------------------------------------------------------------------------


forms of the drafts to which the Underwriters have previously agreed and
otherwise in form and substance satisfactory to the Underwriters concerning the
Time of Sale Information and the Prospectus.

(r)                                    Subsequent to the Execution Time or, if
earlier, the dates as of which information is given in the Preliminary
Prospectus, there shall not have been any change or any development involving a
prospective change in or affecting the business or properties of Harley-Davidson
or the Trust Depositor the effect of which is, in the judgment of the
Underwriters, so material and adverse as to make it impractical or inadvisable
to market the Offered Securities as contemplated by the Preliminary Prospectus.

(s)                                  The Class A-1 Notes shall have been rated
“Prime-1” by Moody’s and “A-1+” by S&P.  The Class A-2, Class A-3 and Class A-4
Notes shall have been rated “Aaa” by Moody’s and “AAA” by S&P.

(t)                                    The Class B Notes shall have been rated
at least “A” by S&P and “Aa3” by Moody’s.

(u)                                 The Class C Notes shall have been rated at
least “BBB” by S&P and “Baa2” by Moody’s.

(v)                                 On or prior to the Closing Date, the Offered
Securities shall have been accepted for settlement through the facilities of
DTC.

(w)                               On the Closing Date, the Certificate shall
have been issued and delivered to the Trust Depositor.

(x)                                   Prior to the Closing Date, the Trust
Depositor shall have furnished to the Underwriters such further information,
certificates and documents as the Underwriters may reasonably request, including
without limitation, certificates and opinions in respect of the Swap Agreement
and the Swap Counterparty.

If any of the conditions specified in this Section 8 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Underwriters, this Agreement and all obligations of the
Underwriters hereunder may be canceled at, or at any time prior to, the Closing
Date by the Underwriters.  Notice of such cancellation shall be given to the
Trust Depositor in writing or by telephone or telegraph confirmed in writing.

9.                                       Reimbursement of Expenses.  If the sale
of the Offered Securities provided for herein is not consummated because any
condition to the obligation of the Underwriters set forth in Section 8 hereof is
not satisfied, because of any refusal, inability or failure on the part of
Harley-Davidson or the Trust Depositor to perform any agreement herein or to
comply with any provision hereof other than by reason of a default by the
Underwriters in payment for the Offered Securities on the Closing Date,
Harley-Davidson and the Trust Depositor will reimburse the Underwriters upon
demand for all out-of-pocket expenses (including reasonable fees and

25


--------------------------------------------------------------------------------


disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Offered Securities.

10.                                 Indemnification and Contribution.  (a)  The
Trust Depositor and Harley-Davidson, jointly and severally, agree to indemnify
and hold harmless each Underwriter, the directors, officers, employees and
agents of each Underwriter and each person who controls each Underwriter within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, the Preliminary Prospectus, the
Prospectus, any Trust Free Writing Prospectus, the Time of Sale Information, the
Issuer Information or any information provided by the Trust Depositor or
Harley-Davidson to any Underwriter or any holder or prospective purchaser of
Offered Securities or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Trust Depositor and Harley-Davidson will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made (x) in the Preliminary
Prospectus, the Prospectus, any Trust Free Writing Prospectus or the Time of
Sale Information, or in any amendment thereof or supplement thereto, in reliance
upon and in conformity with the Underwriter Information or (y) in any Derived
Information (as defined in Section 11 below) unless such untrue statement or
alleged untrue statement or omission or alleged omission made in any Derived
Information results from an error or omission in the Preliminary Prospectus, the
Prospectus, the Time of Sale Information or any Issuer Information.

(b)                                 Each Underwriter, severally and not jointly,
agrees to indemnify and hold harmless the Trust Depositor and Harley-Davidson,
their directors, their officers and each person who controls the Trust Depositor
or Harley-Davidson within the meaning of either the Act or the Exchange Act, to
the same extent as the foregoing indemnity from the Trust Depositor and
Harley-Davidson to each Underwriter, but only with reference to untrue
statements or omissions or alleged untrue statements or omissions made in (x)
the Registration Statement, the Preliminary Prospectus, the Prospectus or the
Time of Sale Information or in any amendment thereof or supplement thereto in
reliance upon and in conformity with the Underwriter Information or (y) any
Derived Information; provided, however, that the indemnity with respect to
clause (y) above shall not apply to any untrue statement or alleged untrue
statement or omission or alleged omission made in any Derived Information that
results from an error or omission in (i) the Preliminary Prospectus, (ii) the
Prospectus, (iii) the Time of Sale Information or (iv) any Issuer Information. 
This indemnity agreement will be in addition to any liability that an
Underwriter may otherwise have.

26


--------------------------------------------------------------------------------


(c)                                  Upon receipt by an indemnified party under
this Section 10 of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under this Section 10, promptly notify the indemnifying party in writing
of the commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above.  The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party.  Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified parties and the indemnifying party and the
indemnified parties shall have reasonably concluded that there may be legal
defenses available to them and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party.  An indemnifying party shall not, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) does not include a statement as
to, or admission of, fault, culpability or a failure to act by or on behalf of
any such indemnified party, and (y) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(d)                                 In the event that the indemnity provided in
paragraph (a) or (b) of this Section 10 is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Trust Depositor,
Harley-Davidson and each Underwriter agree to contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending same)
(collectively “Losses”) to which the Trust Depositor, Harley-Davidson and the
several Underwriters may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Trust Depositor and
Harley-Davidson on the one hand and by the several Underwriters on the other
from the offering of the Offered Securities; provided, however, that in no case
shall any Underwriter be responsible for any amount in excess of the purchase
discount or commission applicable to the Offered Securities purchased by such
Underwriter hereunder.  If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Trust Depositor, Harley-Davidson and
each Underwriter shall contribute in such proportion as is appropriate to
reflect not only such relative

27


--------------------------------------------------------------------------------


benefits but also the relative fault of the Trust Depositor and Harley-Davidson
on the one hand and of the several Underwriters on the other in connection with
the statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  Benefits received by the Trust Depositor and
Harley-Davidson shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses), and benefits received by any Underwriter
shall be deemed to be equal to the total purchase discounts and commissions
received by such Underwriter from the Trust Depositor in connection with the
purchase of the Offered Securities hereunder.  Relative fault shall be
determined by reference to whether any alleged untrue statement or omission
relates to information provided by the Trust Depositor and Harley-Davidson on
the one hand or the several Underwriters on the other.  The Trust Depositor,
Harley-Davidson and the several Underwriters agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation that does not take account of the equitable considerations
referred to above.  Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section 10,
each person who controls any Underwriter within the meaning of either the Act or
the Exchange Act and each director, officer, employee and agent of such
Underwriter shall have the same rights to contribution as such Underwriter, and
each person who controls the Trust Depositor or Harley-Davidson within the
meaning of either the Act or the Exchange Act and each officer and director of
the Trust Depositor or Harley-Davidson shall have the same rights to
contribution as the Trust Depositor or Harley-Davidson, subject in each case to
the applicable terms and conditions of this paragraph (d).

11.                                 Free Writing Prospectuses.

(a)                                  The following terms have the specified
meanings for purposes of this Agreement:

“Free Writing Prospectus” means and includes any information relating to the
Offered Securities disseminated by the Trust Depositor or any Underwriter that
constitutes a “free writing prospectus” within the meaning of Rule 405 under the
Act.

“Issuer Information” means (1) the information contained in any Underwriter Free
Writing Prospectus which information is also included in the Preliminary
Prospectus or the Prospectus (other than Underwriter Information), (2)
information in the Preliminary Prospectus or the Prospectus provided by the
Trust Depositor or Harley-Davidson that is used to calculate or create any
Derived Information and (3) any computer tape or other information in respect of
the Offered Securities, the Contracts or other Trust Property furnished by the
Trust Depositor or Harley-Davidson to any Underwriter.

“Derived Information” means such written information regarding the Offered
Securities as is disseminated by any Underwriter to a potential investor, which
information is neither (A) Issuer Information nor (B) contained in the
Registration Statement, the Preliminary Prospectus, the Prospectus Supplement,
the Prospectus or any amendment or supplement to any of them, taking into
account information incorporated therein by reference (other than information
incorporated by reference from any

28


--------------------------------------------------------------------------------


information regarding the Offered Securities that is disseminated by any
Underwriter to a potential investor).

(b)                                 Neither the Trust Depositor nor any
Underwriter shall disseminate or file with the Commission any information
relating to the Offered Securities in reliance on Rule 167 or 426 under the Act,
nor shall the Trust Depositor or any Underwriter disseminate any Underwriter
Free Writing Prospectus (as defined below) “in a manner reasonably designed to
lead to its broad unrestricted dissemination” within the meaning of Rule 433(d)
under the Act.

(c)                                  The Trust Depositor shall not disseminate
to any potential investor any information relating to the Offered Securities
that constitutes a “written communication” within the meaning of Rule 405 under
the Act, other than the Time of Sale Information and the Prospectus, unless the
Trust Depositor has obtained the prior consent of J.P. Morgan Securities Inc.

(d)                                 Each Underwriter represents, warrants,
covenants and agrees with the Trust Depositor that, other than the Preliminary
Prospectus and the Prospectus, it has not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the Act) that
constitutes an offer to sell or solicitation of an offer to buy the Offered
Securities, including but not limited to any “ABS informational and
computational materials” as defined in Item 1101(a) of Regulation AB under the
Act; provided, however, that (i) each Underwriter may prepare and convey one or
more “written communications” (as defined in Rule 405 under the Act) containing
no more than the following: (1) information included in the previously filed
Preliminary Prospectus (including a cdi file based on such information), (2)
information relating to the class, size, rating, price, CUSIP numbers, coupon,
yield, spread, benchmark, pricing prepayment speed and clean up call
information, status and/or legal maturity date of the Offered Securities, any
credit enhancement expected to be provided with respect to the Offered
Securities or the Contracts, any derivatives expected to be entered into in
connection with the Offered Securities or the Contracts, the weighted average
life, expected final payment date, trade date, settlement date and payment
window of one or more classes of Offered Securities, the names of any
underwriters for one or more classes of Offered Securities and the names of any
credit enhancement or derivative providers, (3) the eligibility of the Offered
Securities to be purchased by ERISA plans and (4) syndicate structure and a
column or other entry showing the status of the subscriptions for the Offered
Securities (both for the issuance as a whole and for each Underwriter’s
retention) and/or expected pricing parameters of the Offered Securities (each
such written communication, an “Underwriter Free Writing Prospectus”); (ii) each
Underwriter shall provide the Trust Depositor with a true and accurate copy of
each Free Writing Prospectus conveyed by it of the type referred to in Rule
433(d)(5)(ii) under the Act no later than the close of business on the date of
first use and in any event not less than one business day prior to the required
date of filing with the Commission; and (iii) each Underwriter is permitted to
provide information customarily included in confirmations of sales of securities
and notices of allocations and information delivered in compliance with Rule 134
of the Act.

(e)                                  Harley-Davidson agrees to file with the
Commission when required under the Rules and Regulations the following:

29


--------------------------------------------------------------------------------


(i)  any Free Writing Prospectus that includes Issuer Information (any such Free
Writing Prospectus, a “Trust Free Writing Prospectus”);

(ii)   subject to the Underwriters’ compliance with Section 11(d), any
Underwriter Free Writing Prospectus at the time required to be filed; and

(iii)  any Free Writing Prospectus for which the Trust Depositor or any person
acting on its behalf, including, without limitation, Harley-Davidson, provided,
authorized or approved information that is prepared and published or
disseminated by a person unaffiliated with the Trust Depositor or any other
offering participant that is in the business of publishing, radio or television
broadcasting or otherwise disseminating communications.

(f)                              Notwithstanding the provisions of Section
11(e), Harley-Davidson will not be required to file any Free Writing Prospectus
that does not contain substantive changes from or additions to a Free Writing
Prospectus previously filed with the Commission.

(g)                           The Trust Depositor and the Underwriters each
agree that any Free Writing Prospectuses prepared by it will contain a legend
substantially similar to the following legend:

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates.  Before you invest,
you should read the prospectus in that registration statement and other
documents the issuer has filed with the SEC for more complete information about
the issuer and this offering.  You may get these documents for free by visiting
EDGAR on the SEC website at www.sec.gov.  Alternatively, the issuer, any
underwriter or any dealer participating in the offering will arrange to send you
the prospectus if you request it by calling toll-free 1-8[xx-xxx-xxxx].

(h)                           In the event the Trust Depositor or
Harley-Davidson becomes aware that, as of the Time of Sale, any Time of Sale
Information contains or contained any untrue statement of material fact or omits
or omitted to state a material fact necessary in order to make the statements
contained therein (when read in conjunction with all Time of Sale Information)
in light of the circumstances under which they were made, not misleading (a
“Defective Prospectus”), Harley-Davidson shall promptly notify the Underwriters
of such untrue statement or omission no later than one business day after
discovery and Harley-Davidson shall, if requested by the Underwriters, prepare
and deliver to the Underwriters a Corrected Prospectus.

(i)                               In disseminating information to prospective
investors, each Underwriter has complied and will continue to comply fully with
all applicable Rules and Regulations, including but not limited to Rules 164 and
433 under the Act and the requirements thereunder for filing and retention of
Free Writing Prospectuses, including retaining any Free Writing Prospectuses it
has used but which are not required to be filed for the required period.

(j)                               Prior to entering into any Contract of Sale,
each Underwriter shall convey the Time of Sale Information to the prospective
investor.  Each Underwriter shall maintain sufficient records to document its
conveyance of the Time of Sale Information to the potential

30


--------------------------------------------------------------------------------


investor prior to the formation of the related Contract of Sale and shall
maintain such records as required by the Rules and Regulations.

(k)                                  If a Defective Prospectus has been
corrected with a Corrected Prospectus, each Underwriter shall (A) deliver the
Corrected Prospectus to each investor with whom it entered into a Contract of
Sale and that received the Defective Prospectus from it prior to entering into a
new Contract of Sale with such investor, (B) notify such investor that the prior
Contract of Sale with the investor, if any, has been terminated and of the
investor’s rights as a result of such agreement and (C) provide such investor
with an opportunity to agree to purchase the Offered Securities on the terms
described in the Corrected Prospectus, in each case as consistent with the
Underwriter’s good faith interpretation of the requirements of Commission
Release No. 33-8591.

12.                                 Defaults of the Underwriters.  If any
Underwriter defaults in its obligation to purchase the Offered Securities
hereunder on the Closing Date and arrangements satisfactory to the nondefaulting
Underwriters and the Trust Depositor for the purchase of such Offered Securities
by other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of the nondefaulting Underwriters,
Harley-Davidson or the Trust Depositor, except as provided in Section 15. 
Nothing herein will relieve a defaulting Underwriter from liability for its
default.  The term “Underwriter” includes any person substituted for an
Underwriter under this Section.

In the event of any such default that does not result in a termination of this
Agreement, any of the nondefaulting Underwriters or the Trust Depositor shall
have the right to postpone the Closing Date for a period not exceeding seven
days in order to effect any required change in the Registration Statement or
Prospectus or in any other documents or arrangements.

13.                                 Termination.  This Agreement shall be
subject to termination in the absolute discretion of the Underwriters, by notice
given to the Trust Depositor prior to delivery of and payment for the Offered
Securities, if prior to such time (i) trading in securities generally on the New
York Stock Exchange or the Nasdaq Stock Market’s National Market shall have been
suspended or limited or minimum prices shall have been established on either
such exchange, (ii) a banking moratorium shall have been declared either by
federal or New York State authorities or (iii) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war, or other calamity or crisis the effect of which on
financial markets is such as to make it, in the judgment of the Underwriters,
impracticable or inadvisable to proceed with the offering or delivery of the
Offered Securities as contemplated by the Prospectus.

14.                                 No Bankruptcy Petition.  Each Underwriter
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of all securities issued by the Trust Depositor or by a
trust for which the Trust Depositor was the depositor, which securities were
rated by any nationally recognized statistical rating organization, it will not
institute against, or join any other Person in instituting against, the Trust
Depositor any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any federal or state bankruptcy or
similar law.

31


--------------------------------------------------------------------------------


15.                                 Representations and Indemnities to Survive. 
The respective agreements, representations, warranties, indemnities and other
statements of the Trust Depositor and Harley-Davidson and their respective
officers and of the several Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter, the Trust Depositor or Harley-Davidson
or any of the officers, directors or controlling persons referred to in Section
13 hereof, and will survive delivery of and payment for the Offered Securities. 
The provisions of Sections 9, 10 and 16 hereof shall survive the termination or
cancellation of this Agreement.

16.                                 Relationship Among Parties.  Harley-Davidson
and the Trust Depositor acknowledge and agree that the Underwriters are acting
solely in the capacity of an arm’s length contractual counterparty to
Harley-Davidson and the Trust Depositor with respect to the offering of the
Offered Securities contemplated hereby (including in connection with determining
the terms of the offering) and not as a financial advisor or a fiduciary to, or
an agent of, Harley-Davidson, the Trust Depositor or any other person. 
Additionally, none of the Underwriters are advising Harley-Davidson, the Trust
Depositor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction.  Harley-Davidson and the Trust Depositor
shall consult with their own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Underwriters shall have no
responsibility or liability to Harley-Davidson or the Trust Depositor with
respect to any legal, tax, investment, accounting or regulatory matters. Any
review by the Underwriters of Harley-Davidson, the Trust Depositor, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Underwriters and shall not be on
behalf of Harley-Davidson or the Trust Depositor.

17.                                 Notices.  All communications hereunder will
be in writing and effective only on receipt, and, if sent to the Underwriters,
will be mailed, delivered or telegraphed and confirmed to them c/o J.P. Morgan
Securities Inc., 270 Park Avenue, 10th Floor, New York, NY 10017, Attention:
John Cho; or if sent to the Trust Depositor, will be mailed, delivered or
telegraphed and confirmed to it at Harley-Davidson Customer Funding Corp., 3850
Arrowhead Drive, Carson City, Nevada 89706, Attention:  President; or if sent to
Harley-Davidson, will be mailed, delivered, telegraphed and confirmed to it at
Harley-Davidson Credit Corp., 3850 Arrowhead Drive, Carson City, Nevada 89706,
Attention: President.

18.                                 Successors.  This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and controlling persons referred to in
Section 10 hereof, and, except as expressly set forth herein, no other person
will have any right or obligation hereunder.

19.                                 Applicable Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York.

20.                                 Business Day.  For purposes of this
Agreement, “business day” means each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which national banking associations in the cities of
Chicago, Illinois or New York, New York are authorized or obligated by law,
executive order or regulation to close.

32


--------------------------------------------------------------------------------


21.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original, but all such counterparts will together constitute one and the same
agreement.

33


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Trust Depositor, Harley-Davidson and the several Underwriters.

Very truly yours,

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING
CORP.

 

 

 

 

 

By:

/s/ Lawrence G. Hund

 

 

 

Name:

Lawrence G. Hund

 

 

Title:

Vice President, Chief Financial Officer &

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

/s/ Lawrence G. Hund

 

 

 

Name:

Lawrence G. Hund

 

 

Title:

Vice President, Chief Financial Officer &

 

 

 

Assistant Secretary

 

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

J.P. MORGAN SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.

ABN AMRO INCORPORATED

BNP PARIBAS SECURITIES CORP.

WACHOVIA CAPITAL MARKETS, LLC

By: J.P. MORGAN SECURITIES INC.

By:

/s/ John Cho

 

 

Name:

John Cho

 

Title:

Managing Director

 

HDMOT 2007-3 Underwriting Agreement


--------------------------------------------------------------------------------


SCHEDULE I

HARLEY-DAVIDSON MOTORCYCLE TRUST 2007-3

OFFERED SECURITY

 

PRINCIPAL AMOUNT

 

PRICE

 

 

 

 

 

 

 

Class A-1 Notes

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

24,000,000

 

99.900000

%

Citigroup Global Markets Inc.

 

$

24,000,000

 

99.900000

%

ABN AMRO Incorporated

 

$

24,000,000

 

99.900000

%

BNP Paribas Securities Corp.

 

$

24,000,000

 

99.900000

%

Wachovia Capital Markets, LLC

 

$

24,000,000

 

99.900000

%

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

13,000,000

 

99.854939

%

Citigroup Global Markets Inc.

 

$

13,000,000

 

99.854939

%

ABN AMRO Incorporated

 

$

13,000,000

 

99.854939

%

BNP Paribas Securities Corp.

 

$

13,000,000

 

99.854939

%

Wachovia Capital Markets, LLC

 

$

13,000,000

 

99.854939

%

 

 

 

 

 

 

Class A-2b Notes

 

$

24,000,000

 

99.860000

%

J.P. Morgan Securities Inc.

 

$

24,000,000

 

99.860000

%

Citigroup Global Markets Inc.

 

$

24,000,000

 

99.860000

%

ABN AMRO Incorporated

 

$

24,000,000

 

99.860000

%

BNP Paribas Securities Corp.

 

$

24,000,000

 

99.860000

%

Wachovia Capital Markets, LLC

 

$

24,000,000

 

99.860000

%

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

46,000,000

 

99.830000

%

Citigroup Global Markets Inc.

 

$

46,000,000

 

99.830000

%

ABN AMRO Incorporated

 

$

46,000,000

 

99.830000

%

BNP Paribas Securities Corp.

 

$

46,000,000

 

99.830000

%

Wachovia Capital Markets, LLC

 

$

46,000,000

 

99.830000

%

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

34,932,000

 

99.779082

%

Citigroup Global Markets Inc.

 

$

34,932,000

 

99.779082

%

ABN AMRO Incorporated

 

$

34,932,000

 

99.779082

%

BNP Paribas Securities Corp.

 

$

34,932,000

 

99.779082

%

Wachovia Capital Markets, LLC

 

$

34,932,000

 

99.779082

%

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

25,416,000

 

99.689277

%

Citigroup Global Markets Inc.

 

$

25,416,000

 

99.689277

%

 


--------------------------------------------------------------------------------


 

ABN AMRO Incorporated

 

$

0

 

99.689277

%

BNP Paribas Securities Corp.

 

$

0

 

99.689277

%

Wachovia Capital Markets, LLC

 

$

0

 

99.689277

%

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

10,754,000

 

99.620091

%

Citigroup Global Markets Inc.

 

$

10,754,000

 

99.620091

%

ABN AMRO Incorporated

 

$

0

 

99.620091

%

BNP Paribas Securities Corp.

 

$

0

 

99.620091

%

Wachovia Capital Markets, LLC

 

$

0

 

99.620091

%

 

36


--------------------------------------------------------------------------------